DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2018/0349709 to Shinohara et al.

With regard to claim 1, Shinohara discloses an image analysis device to be connected to a plurality of cameras, comprising: 
an image analysis circuitry (Fig. 3, camera 10, process execution 14 performs image analysis) configured to analyze images input from each of the plurality of cameras (Fig. 1, cameras 10) by using respective instances of at least one image analysis program including a learned neural network model for object detection configured to detect objects captured in the images input from the each of the plurality of cameras (paragraph [0040], object detection is performed on image data), and also including at least one kind of learned neural network model for object recognition configured to recognize the objects detected by the learned neural network model for object detection (paragraphs [0035]-[0037] and [0049]-[0050], learned models are used for performing object detection on the images); 
a plurality of inference processors configured to perform inference processes in the learned neural network model for object detection and the at least one kind of learned neural network model for object recognition (paragraph [0040] and [0071]-[0075], object detection is performed by a learned neural network with each camera); and 
a processor assignment circuitry configured to assign, from the plurality of inference processors, inference processors to be used for the inference process in the learned neural network model for object detection and the inference process in each of the at least one kind of learned neural network model for object recognition, based on an inference time and a frequency of use required for the inference process in each of the learned neural network model for object detection and the at least one kind of learned neural network model for object recognition that are included in each of the instances of the image analysis program (paragraphs [0071]-[0078], Resource surveillance 15 in each of the cameras 10, monitors the amount of resources or processing capability available in each camera and is interpreted as processor assignment circuitry.  Depending on the processing load occurring in each camera’s processor, captured image data is either transferred to a less busy camera or away from a busier camera, thus distributing the processing evenly for a more effective evenly split load and therefore based on inference time required for processing.  The frequency of use is also considered in paragraph [0078], according to the number of times of feedback.   Each camera has its own learned neural network inference processor for performing 

With regard to claim 2, Shinohara discloses the image analysis device according to claim 1, wherein the processor assignment circuitry estimates a required number of inference processors for the inference process in each of the at least one kind of 48learned neural network model for object recognition, based on the inference time required for the inference process in each of the at least one kind of learned neural network model for object recognition, and on the frequency of use of each of the at least one kind of learned neural network model for object recognition (paragraphs [0071]-[0078], Resource surveillance 15 in each of the cameras 10, monitors the amount of resources or processing capability available in each camera and is interpreted as processor assignment circuitry.  Depending on the processing load occurring in each camera’s processor, captured image data is either transferred to a less busy camera or away from a busier camera, thus distributing the processing evenly for a more effective evenly split load and therefore based on inference time required for processing.  Each camera has its own learned neural network inference processor for performing detection, analysis such as tracking and learning for further training and improving the neural network.  In this case the detection processing or inference processing is distributed to a number of the camera processors based on available processing load).  

With regard to claim 3, Shinohara discloses the image analysis device according to claim 2, wherein the processor assignment circuitry estimates a required number of inference processors for the inference process in each of the at least one kind of learned neural network model for object recognition, based on the inference time required for the inference process in each of the at least one kind of learned neural network model for object recognition, and on the frequency of use of each of the at least one kind of learned neural network model for object recognition, and also on a target number of frames subjected to the inference process by each of the at least one kind of learned neural network model for object recognition within a certain time (paragraphs [0071]-[0078], Resource surveillance 15 in each of the cameras 10, monitors the amount of resources or processing capability available in each camera and is interpreted as processor assignment circuitry.  Depending on the processing load occurring in each camera’s processor, captured image data is either transferred to a less busy camera or away from a busier camera, thus distributing the processing evenly for a more effective evenly split load and therefore based on inference time required for processing.  The frequency of use is also considered in paragraph [0078], according to the number of times of feedback.   Each camera has its own learned neural network inference processor for performing detection, analysis such as tracking and learning for further training and improving the neural network).  

With regard to claim 4, Shinohara discloses the image analysis device according to claim 1, wherein the processor assignment circuitry estimates a required number of inference processors for the inference process in the learned neural network model for object detection, based on the inference time required for the inference process in the learned neural network model for object detection, and on the number of cameras to capture images to be input as targets for the object detection using the learned neural network model for object detection (paragraphs [0071]-[0078], Resource surveillance 15 in each of the cameras 10, monitors the amount of resources or processing capability available in each camera and is interpreted as processor assignment circuitry.  Depending on the processing load occurring in each camera’s processor, captured image data is either transferred to a less busy camera or away from a busier camera, thus distributing the processing evenly for a more effective evenly split load and therefore based on inference time required for processing.  The frequency of use is also considered in paragraph [0078], according to the number of times 

With regard to claim 5, Shinohara discloses the image analysis device according to claim 4, wherein the processor assignment circuitry estimates a required number of inference processors for the inference process in the learned neural network model for object detection, based on the inference time required for the inference 49process in the learned neural network model for object detection, and on the number of cameras to capture images to be input as targets for the object detection using the learned neural network for object detection, and also on a target number of frames subjected to the inference process by the learned neural network model for object detection within a certain time (paragraphs [0071]-[0078], Resource surveillance 15 in each of the cameras 10, monitors the amount of resources or processing capability available in each camera and is interpreted as processor assignment circuitry.  Depending on the processing load occurring in each camera’s processor, captured image data is either transferred to a less busy camera or away from a busier camera, thus distributing the processing evenly for a more effective evenly split load and therefore based on inference time required for processing.  The number of images captured on all cameras are then accordingly distributed for efficient processing.   Each camera has its own learned neural network inference processor for performing detection, analysis such as tracking and learning for further training and improving the neural network).  

With regard to claim 6, Shinohara discloses the image analysis device according to claim 1, further comprising a storage configured to store images input from the each of the plurality of cameras, wherein if at a certain time the processor assignment circuitry is unable to assign the inference processor to the learned neural network model for object detection or the learned neural network model for object recognition for its inference process, and if thereafter the processor assignment circuitry becomes able to assign the inference processor to such learned neural network model for object detection or such learned neural network model for object recognition for its inference process, then the image analysis device thereafter performs an inference process in such learned neural network model for object detection or such learned neural network model for object recognition in non-real time based on past images stored in the storage (paragraphs [0071]-[0078],  Depending on the processing load occurring in each camera’s processor, captured image data is either transferred to a less busy camera or away from a busier camera, thus distributing the processing evenly for a more effective evenly split load and therefore based on inference time required for processing.  The number of images captured on all cameras are then accordingly distributed for efficient processing.  When images are transferred from camera to another, the processing is considered to be in non-real time since there is a transfer to another processor and neural network for analysis).

With regard to claim 7, Shinohara discloses the image analysis device according to claim 1, wherein the plurality of cameras to be connected to the image analysis device are classified into a plurality of camera groups, wherein the at least one image analysis program comprises a plurality of image analysis programs, and wherein the plurality of image analysis programs respectively corresponding to the plurality of camera groups comprise mutually different 50combinations of the learned neural network model for object detection and the learned neural network model for object recognition storage (paragraphs [0071]-[0078],  Depending on the processing load occurring in each camera’s processor, captured image data is either transferred to a less busy camera or away from a busier camera within a camera group, thus distributing the processing evenly for a more effective evenly split load and therefore based on inference time required for processing.  The 

With regard to claim 8, the discussion of claim 1 applies.  Shinohara discloses an image analysis system comprising: 
a plurality of image analysis devices (Fig. 1, cameras 10 , each contain processors as shown in Fig. 4, processors 31 which perform the process execution shown in Fig. 3, including learning model 14); 
a plurality of cameras connected to each of the image analysis devices (Fig. 1, cameras 10 , each contain processors as shown in Fig. 4, processors 31); and 
a management server configured to perform management of the cameras and the image analysis devices, which includes installing image analysis programs to the image analysis devices (Fig. 1, server 30 interacts with resource surveillance modules 15 in Fig. 3 for each camera to determine management of the image analysis performed across the network of cameras containing image processors), wherein each of the image analysis devices comprises: 
an image analysis circuitry (Fig. 3, camera 10, process execution 14 performs image analysis) configured to analyze images input from each of the plurality of cameras (Fig. 1, cameras 10) by using respective instances of the image analysis program including a learned neural network model for object detection configured to detect objects captured in the images input from the each of the plurality of cameras (paragraph [0040], object detection is performed on image data), and also including at least one kind of learned neural network model for object recognition configured to recognize the objects detected by the learned neural network model for object detection (paragraphs [0035]-[0037] and [0049]-[0050], learned models are used for performing object detection on the images); 
a plurality of inference processors configured to perform inference processes in the learned neural network model for object detection and the at least one kind of learned neural network model for object recognition (paragraph [0040] and [0071]-[0075], object detection is performed by a learned neural network with each camera); and 
a processor assignment circuitry configured to assign, from the plurality of inference processors, inference processors to be used for the inference process in the learned neural network model for object detection and the inference process in each of the at least one kind of learned neural network model for object recognition, based on an inference time and a 51frequency of use required for the inference process in each of the learned neural network model for object detection and the at least one kind of learned neural network model for object recognition that are included in each of the instances of the image analysis program (paragraphs [0071]-[0078], Resource surveillance 15 in each of the cameras 10, monitors the amount of resources or processing capability available in each camera and is interpreted as processor assignment circuitry.  Depending on the processing load occurring in each camera’s processor, captured image data is either transferred to a less busy camera or away from a busier camera, thus distributing the processing evenly for a more effective evenly split load and therefore based on inference time required for processing.  The frequency of use is also considered in paragraph [0078], according to the number of times of feedback.   Each camera has its own learned neural network inference processor for performing detection, analysis such as tracking and learning for further training and improving the neural network).  

With regard to claim 9, Shinohara discloses the image analysis system according to claim 8, wherein the plurality of cameras connected to the image analysis devices are classified into a plurality of camera groups, and wherein the image analysis programs respectively corresponding to the plurality of camera groups comprise mutually different combinations of the learned neural network model for object detection and the learned neural network model for object recognition (paragraphs [0071]-[0078],  Depending on the processing load occurring in each camera’s processor, captured image data is either transferred to a less busy camera or away from a busier camera within a camera group, thus distributing the processing evenly for a more effective evenly split load and therefore based on inference time required for processing.  The cameras each process the images with image analysis program neural networks for object recognition, tracking, etc. and the results of the analysis are also shared among the camera processors).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669